Exhibit 10.1

 

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

)

 

IN RE: OSB ANTITRUST LITIGATION

)

Master File No. 06-CV-826-PD

 

)

 

 

)

Hon. Paul S. Diamond

THIS DOCUMENT RELATES TO:

)

 

ALL DIRECT PURCHASER ACTIONS

)

 

 

)

 

 

SETTLEMENT AGREEMENT FOR LOUISIANA-PACIFIC CORPORATION

 

This Settlement Agreement (“Settlement Agreement”) is made and entered into this
tenth day of July (the “Execution Date”), by and between Louisiana-Pacific
Corporation, (“LP” as defined in Paragraph 2 below) and Plaintiff
Class representatives Sawbell Lumber Co., Columbare Inc., Norwood Sash & Door
Manufacturing Co., Frontier Lumber Co., Inc., Grubb Lumber Co., Inc. and New
Deal Lumber & Millwork Co., Inc. (collectively, “Plaintiffs”), both individually
and on behalf of a class of purchasers of Oriented Strand Board (“OSB”) in the
United States directly from any Defendants named in the Third Consolidated
Amended Complaint in the above-captioned action (the “Class Action”), or their
subsidiaries or affiliates:

 

WHEREAS, there is pending in the United States District Court for the Eastern
District of Pennsylvania, the Class Action, In re OSB Antitrust Litigation,
Master File No. 06-CV-00826 (PSD), brought on behalf of direct purchasers of
OSB, in which Plaintiffs have alleged a violation of law, including the
existence of an unlawful conspiracy to fix, raise, maintain, or stabilize the
prices of OSB in the United States in violation of section 1 of the Sherman
Antitrust Act;

 

WHEREAS, LP vigorously denies the allegations in the Third Consolidated Amended
Complaint, including allegations that it engaged in any wrongdoing or in conduct
that violated

 

--------------------------------------------------------------------------------


 

the antitrust laws, but has agreed to enter into this Settlement Agreement
solely to avoid the further expense, risk, inconvenience, and the distraction of
burdensome and protracted litigation;

 

WHEREAS, Class Counsel have concluded, after due investigation and after
carefully considering the relevant circumstances, including, without limitation,
the claims asserted in the Third Consolidated Amended Complaint filed in the
Action, the legal and factual defenses thereto and the applicable law, that it
would be in the best interests of the Plaintiffs and the Class to enter into
this Agreement in order to avoid the uncertainties of litigation and to assure
that the benefits reflected herein are obtained for the Plaintiffs and all
Class Members, and further, Class Counsel consider the settlement set forth
herein to be fair, reasonable and adequate and in the best interests of
Plaintiffs and all members of the Class;

 

WHEREAS, arm’s-length settlement negotiations have taken place between
Class Counsel and counsel for LP, and this Agreement, including its exhibits and
the Confidential Letter Agreements, which embodies all of the terms and
conditions of the settlement between LP and the Plaintiffs and the Class, has
been reached, subject to the approval of the Court and Final Approval as
provided herein;

 

NOW, THEREFORE, in consideration of the covenants, terms and releases in this
Settlement Agreement and for other good and valuable consideration, it is by and
among the undersigned agreed that the above-captioned case be settled,
compromised and dismissed with prejudice as to LP, without costs as to
Plaintiffs, the Class or LP, subject to the approval of the Court and the
following terms and conditions:

 

A.                                    Definitions

 

The following terms, as used in this Settlement Agreement, have the following
meanings:

 

1.             “Action” means the actions captioned In re OSB Antitrust
Litigation, which are currently pending in the District Court for the Eastern
District of Pennsylvania, and including all

 

2

--------------------------------------------------------------------------------


 

actions transferred for coordination, and all actions pending such transfer
(including, but not limited to, “tag-along” actions).

 

2.             “LP” means Louisiana-Pacific Corporation and its current or
former officers, directors, employees, subsidiaries, affiliates, predecessors,
and successors.

 

3.             “Claim(s)” shall mean any and all actions, suits, claims,
demands, assertions, or causes of action, which are directly related to the
subject matter of the Action.  A Claim expressly includes a demand to compromise
or settle an alleged cause of action related to the subject matter of the Action
that is made outside the context of litigation or this Action.

 

4.             “Claims Administrator” means Complete Claims Solutions, LLC, 5210
Hood Road, Palm Beach Gardens, FL 33418.

 

5.             “Class” means the class defined in Paragraph 34.

 

6.             “Class Counsel” shall refer to the law firms of Cohen, Milstein,
Hausfeld & Toll, P.L.L.C., 1100 New York Avenue N.W., Washington, D.C. 20005 and
Spector Roseman & Kodroff, P.C., 1818 Market Street, Suite 2500, Philadelphia,
PA 19103.

 

7.             “Class Member” means each member of the Class who has not timely
elected to be excluded from the Class.

 

8.             “Class Period” means the period from and including June 1, 2002
through February 24, 2006.

 

9.             “Class Release Period” means the period from and including
June 1, 2002 up to and including the date that summary notice of the settlement
is first published.

 

10.           “Class Representatives” or “Plaintiffs” means Sawbell Lumber Co.,
Columbare Inc., Norwood Sash & Door Manufacturing Co., Frontier Lumber
Co., Inc., Grubb Lumber Co., Inc. and New Deal Lumber & Millwork Co., Inc.

 

3

--------------------------------------------------------------------------------


 

11.           “Confidential Letter Agreements” means the confidential letter
agreements between Class Counsel and LP dated July [    ], 2008, which are
incorporated herein by reference.

 

12.           “Discovery Materials” means any information or material provided
under the discovery provisions of this Settlement Agreement, including, but not
limited to any documents, notes, depositions, deposition transcripts,
interviews, interview transcripts, affidavits, declarations and/or videos.

 

13.           “Court” means the U.S. District Court for the Eastern District of
Pennsylvania.

 

14.           “Defendant” shall mean any defendant named in the Action.

 

15.           “Document” is defined to be synonymous in meaning and equal in
scope to the usage of this term in Fed. R. Civ. P. 34(a), including, without
limitation, electronic or computerized data compilations.  A draft or
non-identical copy is a separate document within the meaning of this term.

 

16.           “Effective Date” means the date on which all of the events
identified in Paragraph 40 have occurred, and means the date on which the
Settlement Agreement becomes final.

 

17.           “Escrow Account” means the account, established by Class Counsel
and administered in accordance with the terms of this Settlement Agreement, for
receipt of the Settlement Amount, paid by LP as contemplated by this Settlement
Agreement.

 

18.           “Escrow Agent” means SunTrust Bank as set forth in the form of the
Escrow Agreement attached as Exhibit A hereto.

 

19.           “Escrow Agreement” means the form of Escrow Agreement attached as
Exhibit A hereto.

 

20.           “Execution Date” shall mean the date of the execution of this
Settlement Agreement by counsel for all parties thereto.

 

4

--------------------------------------------------------------------------------


 

21.           “Non-Settling Defendant” means any Defendant in this Action other
than LP.

 

22.           “LP Opt-Out Settlement Account” means an interest-bearing account
that shall be created by the Escrow Agent on the Effective Date and shall
receive funds as set forth in Paragraph 50.  Except as specified herein, the
Escrow Agent shall maintain this account separately from any other accounts set
forth in this Settlement Agreement.

 

23.           “Notice and Administration Costs” means the fees and costs of the
Claims Administration and the fees and costs incurred to provide notice to the
Class and to administer the settlement.

 

24.           “Opt Out” means a person or entity that would have been a member
of the Class except for his, her, or its timely and valid request for exclusion.

 

25.           “OSB” includes any Oriented Strand Board structural panel product
and means an engineered, mat-formed structural panel product made of strands,
flakes or wafers sliced from wood logs and bonded under heat and pressure.  For
purposes of this Agreement, “OSB” includes any structural panel product
manufactured or sold by LP that contains OSB, including, but not limited to,
commodity grade OSB and specialty OSB.

 

26.           “Payment for Attorneys’ Fees” means the amount awarded by the
Court to Class Counsel for attorneys’ fees, costs and expenses.

 

27.           “Released Claims” is defined as in Paragraph 41.

 

28.           “Releasees” shall refer jointly and severally, individually and
collectively to Louisiana-Pacific Corporation, its parents, subsidiaries,
predecessors, successors, heirs, executors, administrators, and assigns, and
their past and present officers, directors, employees and agents of each of the
foregoing.  Notwithstanding the foregoing, “Releasees” does not include (i) any
other defendant formerly or currently named in the Action; (ii) any defendant

 

5

--------------------------------------------------------------------------------


 

subsequently added or joined in the Action; and/or (iii) any other alleged
co-conspirator of defendants in the Action, other than the Releasees.

 

29.           “Releasors” shall refer jointly and severally, individually and
collectively to Plaintiffs and Class Members, their respective past and present
parents, subsidiaries, and affiliates, and the past and present officers,
directors, employees, agents, parents, and subsidiaries and the predecessors,
successors, affiliates, heirs, executors, administrators, and assigns of each of
the foregoing.

 

30.           “Settlement Amount” means forty-four million five hundred thousand
United States dollars ($44,500,000 USD).

 

31.           “Settlement Fund” means the Settlement Amount, minus any payments
made in accordance with this Settlement Agreement for costs, fees, or taxes
including, but not limited to, Notice and Administration Costs, Payment for
Attorneys’ Fees and Tax Expenses.  The Settlement Fund does not include any
amounts that are maintained in the LP Opt Out Settlement Account.

 

32.           “Taxes” means any sums due to be paid to governmental taxing
authorities from the Escrow Account, including taxes, estimated taxes, interest
and penalties.

 

33.           “Tax Expenses” means any and all reasonable fees and costs due to
be paid to tax preparers, tax consultants or others for determining the tax
liability of the Escrow Account, and otherwise assisting Class Counsel in
carrying out their responsibilities under this Settlement Agreement.

 

B.                                    Stipulation to Class Certification

 

34.           By its Class Certification Order of August 3, 2007, as amended on
January 8, 2008, the Court found that the requirements of the Federal Rules of
Civil Procedure 23(a) and 23(b)(3) were satisfied in this case and certified the
following class:

 

6

--------------------------------------------------------------------------------


 

All individuals and entities who purchased OSB structural panel products in the
United States directly from Defendants during the Class Period from June 1, 2002
through February 24, 2006 (the “Class”).  Excluded from the Class are Defendants
and subsidiaries and affiliates of Defendants and all federal, state or local
governmental entities.

 

35.           Subsequently, notice was given to the Class, and individuals and
entities within the Class, as defined, have been given the opportunity to
request exclusion from the Class.  Those who validly request exclusion from the
Class are the Opt-Outs.

 

C.                                    Approval of this Settlement Agreement and
Dismissal of Claims

 

36.           Class Counsel and counsel for LP agree to use their reasonable
best efforts to effectuate this Settlement Agreement, including but not limited
to, cooperating in promptly seeking both preliminary and final approval of this
Agreement (including the giving of class notice under Federal Rules of Civil
Procedure 23(c) and (e)), and securing the prompt, complete, and final dismissal
with prejudice of the Action as to LP only.

 

37.           Within twenty (20) business days after the execution of this
Settlement Agreement, Plaintiffs shall submit to the Court a motion, to be
joined in by LP, for preliminary approval of this Agreement, authorization to
disseminate notice to the Class within thirty (30) days of preliminary court
approval of the settlement, including a statement that, subject to the approval
of the Court, notice shall be by first class mail and by publication in LBM
Journal, and for a stay of all proceedings in the Action against LP (the
“Motion”).  The Motion shall include, as agreed upon by Class Counsel and LP
prior to submission of the Motion:  (a) the proposed form of, method for, and
date of dissemination of notice to the Class; and (b) a proposed form of final
judgment order.

 

7

--------------------------------------------------------------------------------


 

38.           (a)           Upon preliminary approval of the settlement,
Class Counsel shall, in accordance with Rule 23 of the Federal Rules of Civil
Procedure and the Court’s order, provide those members of the Class who have
been identified by reasonable means with notice by first class mail, in a form
to be approved by the Court, of the settlement and the date of the hearing
scheduled by the Court to consider the fairness, adequacy and reasonableness of
the proposed settlement (the “Settlement Hearing”).

 

(b)           Class Counsel shall take all necessary and appropriate steps to
ensure that notice of the Settlement Hearing is provided in accordance with the
order of the Court.

 

39.           Class Counsel shall submit a motion for final approval of the
Settlement Agreement by the Court after notice is given to the members of the
Class of the Settlement Hearing and no less than two weeks before the Settlement
Hearing.  If the Court approves the Settlement Agreement, Class Counsel shall
seek entry of an order and final judgment, which includes the following
findings:

 

(a)           as to the Action, approving finally this Agreement and its terms
as being a fair, reasonable, and adequate settlement as to the Class Members
within the meaning of Rule 23 of the Federal Rules of Civil Procedure and
directing its consummation according to its terms;

 

(b)           directing that, as to LP, the Action be dismissed with prejudice
and, except as provided for in this Agreement, without costs;

 

(c)           discharging and releasing LP from all claims as specified in
Paragraph 41 herein;

 

(d)           reserving exclusive jurisdiction over the settlement and this
Agreement, including the administration and consummation of this settlement; and

 

(e)           determining under Federal Rule of Civil Procedure 54(b) that there
is no just reason for delay and directing that the judgment of dismissal as to
LP shall be final and entered forthwith.

 

40.           This Settlement Agreement shall become final (“Effective Date”) on
the date that: (a) the Court has entered a final judgment order approving this
Settlement Agreement under Rule 

 

8

--------------------------------------------------------------------------------


 

23(e) of the Federal Rules of Civil Procedure and a final judgment dismissing
the Action as against LP with prejudice as to all Class Members and without
costs; and (b) the time for appeal or to seek permission to appeal from the
Court’s approval of this Settlement Agreement and entry of a final judgment as
described in clause (a) above has expired or, if appealed, approval of this
Settlement Agreement and the final judgment has been affirmed in its entirety by
the court of last resort to which such appeal has been taken and such affirmance
has become no longer subject to further appeal or review.  It is agreed that
neither the provisions of Rule 60 of the Federal Rules of Civil Procedure nor
the All Writs Act, 28 U.S.C. § 1651, shall be taken into account in determining
the above-stated times.  On the Execution Date of this Agreement, Plaintiffs and
LP shall be bound by its terms, and this Agreement shall not be rescinded unless
in accordance with terms provided herein.

 

D.            Release and Discharge

 

41.           Upon the occurrence of the Effective Date, and in consideration of
payment of the Settlement Amount, as specified in Section E of this Settlement
Agreement, and for other valuable consideration recited herein, the Releasees
shall be completely released, acquitted, and forever discharged from any and all
claims, demands, actions, suits, rights, assertions, allegations, causes of
action, controversies, proceedings, losses, damages, injuries, attorneys’ fees,
costs, expenses, debts, liabilities, judgments, and remedies, whether class,
individual, or otherwise in nature, that Releasors, or anyone of them, ever had,
now has, or hereafter can, shall, or may have against the Releasees, whether
known or unknown, on account of or arising out of the facts, occurrences,
transactions or other matters alleged in the Third Consolidated Amended
Complaint in the above-captioned matter or in complaints containing the same
allegations of conspiracy with respect to any OSB products, also including,
without limitation, engineered wood products such as I-joists, webstock and
rimboard, purchased within the United States or purchased outside the

 

9

--------------------------------------------------------------------------------


 

United States for use, delivery or resale in the United States during the period
from June 1, 2002 through and including the date that summary notice of the
Settlement Agreement is first published, including without limitation any claims
which arise under any United States federal or state antitrust, unfair
competition, unfair practices, price discrimination, unitary pricing, trade
practice, unjust enrichment, or civil conspiracy law, including, without
limitation, the Sherman Antitrust Act, 15 U.S.C. § 1 et seq. (the “Released
Claims”).  Nothing herein shall be construed to release any individual claims
relating to any product defect, negligence, breach of contract, or similar claim
between the parties involving OSB.  The Releasors shall not, after the Effective
Date, seek to recover against any of the Releasees for any of the Released
Claims.

 

E.             Payments

 

42.           LP shall pay or cause to be paid the Settlement Amount of
forty-four million five hundred thousand dollars ($44,500,000 USD) in settlement
of the Action.  Payment of the Settlement Amount shall be made in two
installments, which shall be wire transferred by LP or its designee into the
Escrow Account, which shall be established as an escrow account at a bank
designated by Class Counsel, and administered in accordance with the provisions
of this section of the Agreement.  The first installment shall consist of ten
million dollars ($10,000,000 USD) and shall be transferred into the Escrow
Account within ten (10) business days of the Execution Date.  The second
installment shall consist of thirty-four million five hundred thousand dollars
($34,500,000 USD) and shall be transferred into the Escrow Account on October 1,
2008.

 

10

--------------------------------------------------------------------------------


 

43.           Each Class Member shall look solely to the Settlement Fund for
settlement and satisfaction, as provided herein, of all claims released by the
Releasors pursuant to this Agreement.

 

44.           Upon approval of the Court, Class Counsel shall receive
reimbursement for expenses and Payment of Attorneys’ Fees, if any, from the
Settlement Amount.  At any time following a Court award of Payment of Attorneys’
Fees, the Escrow Agent shall, upon request of Class Counsel, disburse such
amount in accordance with written instructions received from Class Counsel.

 

45.           LP agrees not to object, subject to an order of the Court in the
Action, to the payment to Class Counsel of Payment of Attorneys’ Fees out of the
Settlement Amount upon the Effective Date.  Disbursement of such amount shall
not be delayed by reason of any appeal of the Final Judgment; provided, however,
if the Court’s award of fees, costs, and expenses is vacated, reversed, or
reduced on or as a result of an appeal, Class Counsel shall within ten
(10) business days after receiving written notice from the Court of such
vacatur, reversal, or reduction, make a refund to the Escrow Account in the
Action in the amount of such vacatur, reversal, or reduction, with interest, and
further provided that if LP elects to rescind the Agreement as described in
Paragraph 57, Class Counsel shall within ten (10) business days after receiving
notice from LP of such rescission, make a refund to the Escrow Account for the
Payment for Attorneys’ Fees in the Action in the amount of any such fees, costs,
and expenses, with interest.  The interest rate applicable to any refund made to
an Escrow Account pursuant to this Paragraph shall be the same interest rate
earned by Ridgeworth U.S. Treasury Money Market Funds during the period between
the payment of approved attorneys’ fees, costs, and expenses and any such
refund.

 

11

--------------------------------------------------------------------------------


 

46.           Notice and Administration Costs shall be taken from the Settlement
Amount, and LP shall bear no responsibility for such costs other than payment of
the Settlement Amount.  Disbursements for payment of Notice and Administration
Costs may be made from the Settlement Amount upon written notification by
Class Counsel to the Escrow Agent.  Disbursements for any payments and expenses
incurred in connection with taxation matters relating to this Settlement
Agreement may be made from the Settlement Amount.

 

47.           To the extent possible and unless the Court orders otherwise,
Class Counsel shall combine notice to the Class with its notice of the
settlements with Norbord Inc., Weyerhaeuser Company, Potlatch Corporation, Grant
Forest Products, Inc. and Grant Forest Products Sales, Inc.  If such a combined
notice is distributed, and if LP or the Plaintiffs rescind or terminate this
Settlement Agreement pursuant to Paragraph 57, Class Counsel shall within ten
(10) business days after receiving or sending notice of such rescission or
termination, make a refund to the Escrow Account in the Action in the amount of
any Notice and Administration Costs previously taken therefrom, excluding LP’s
proportionate share of such Costs, which Class Counsel and LP stipulate and
agree is 20% of such costs.

 

48.           Except as otherwise provided in this Settlement Agreement, the
approval of the Court in the Action shall be required prior to the distribution
of any monies from the Escrow Account.

 

49.           The Escrow Account and the LP Opt Out Settlement Account shall be
invested in the Ridgeworth Classic U.S. Treasury Money Market Fund.  All
interest earned on the Settlement Fund shall become and remain part of the
Settlement Fund; except as otherwise provided herein, all interest earned on the
LP Opt Out Settlement Account shall become and remain part of the LP Opt Out
Settlement Account.

 

12

--------------------------------------------------------------------------------


 

F.                                      Opt Outs and Opt-Out Protection

 

50.           On or before the Effective Date, the Settlement Amount shall be
reduced by 75% of the pro rata portion of the Settlement Amount (i.e.,
$44,500,000 USD), plus any interest earned to that date, for all purchases made
during the Class Period by any Opt Outs.  An Opt Out’s pro rata portion (“Opt
Out Share”) shall be calculated in accordance with Paragraphs 51 and 52 below. 
For clarity and by way of example, if during the Class Period Opt Outs purchased
in the aggregate 10% of the total OSB in the Class (i.e., the Opt Out Share is
10%), the Settlement Amount ($44,500,000 USD) shall be reduced by 7.5% (i.e.,
75% of 10% = $3,337,500 USD), plus any interest accrued on that amount (i.e.,
any interest accrued with respect to the $3,337,500 only).  The Escrow Agent
shall, on or before the Effective Date, calculate the total of all such
reductions in the Settlement Amount due to Opt Outs, including any interest
earned on those amounts, and deposit such amounts into a separate,
interest-bearing account (“LP Opt Out Settlement Account”) for disposition as
set forth in Paragraphs 53 and 55 below.

 

51.           For ease of administration and to avoid any future disputes,
pursuant to a confidential letter agreement between Class Counsel and counsel
for LP dated July [    ], 2008 (“Confidential Letter Agreement”), Class Counsel,
Plaintiffs, Releasors, and Releasees have stipulated to the Opt Out Shares for
certain entities, which percentage shall be used for purposes of Paragraph 50.

 

52.           For each Opt Out who purchased OSB structural panel products
during the Class Period, and whose Opt Out Share is not stipulated in the
Confidential Letter Agreement, such Opt Out Share shall be calculated by
dividing the total OSB purchases of the Opt Out from the Defendants during the
Class Period by the total OSB sales made by the Defendants during the same time
period, which amounts shall be supplied by Class Counsel based upon the sales

 

13

--------------------------------------------------------------------------------


 

transaction data produced by the Defendants.  Upon request, Class Counsel shall
provide a copy of its database to LP prior to the Effective Date.  The parties
agree that for purposes of calculating Opt Out Shares under this Paragraph,
Class Counsel will submit to their economic expert and he, or persons working at
his direction, will perform the necessary calculations utilizing the sales
transaction data referred to herein.  LP shall have the right to compare
Class Counsel’s database against the sales transaction data produced by
Defendants in this Litigation.  The parties agree to meet and confer with
respect to any disagreements regarding the total purchases of the Opt Outs.

 

53.           Upon receiving notice that an Opt Out has filed a lawsuit against
LP or that LP has settled a Claim with an Opt Out, Class Counsel shall, within
ten (10) business days of receiving such notice, instruct the Escrow Agent to
refund to LP from the LP Opt Out Settlement Account an amount equal to 75% of
that Opt Out’s Share of the Settlement Amount (as calculated pursuant to
Paragraphs 50-52), plus interest earned thereon (during the time that such funds
were part of the LP Opt Out Settlement Account).  For clarity and by way of
example, if an Opt Out that purchased 10% of the OSB in the Class files a
lawsuit against LP, the Escrow Agent shall refund to LP 7.5% of the Settlement
Amount (i.e., $3,337,500 USD), plus accrued interest, from the LP Opt Out
Settlement Account.

 

54.           LP will notify Class Counsel within 30 days upon notice to LP of
the assertion of a Claim against LP by an Opt Out.  If an Opt Out asserts a
Claim outside the context of litigation and LP settles with the Opt Out, LP
agrees to notify Class Counsel of the Claim and the terms of the associated
settlement within 30 days of the date the settlement is executed.  Upon such
notification, Class Counsel shall comply with the provisions of Paragraph 53.

 

14

--------------------------------------------------------------------------------


 

55.           Any monies remaining in the LP Opt Out Settlement Account on
May 10, 2012 shall be deposited in the Escrow Account and made available for
distribution to the Class according to the plan of distribution approved by the
Court with respect to this Settlement Agreement.

 

56.           Plaintiffs and LP agree that persons or entities that exercised
their opportunity to opt out of the Class are not entitled to the benefits and
relief of this Agreement.

 

G.                                    Rescission if the Settlement Agreement is
Not Finally Approved

 

57.           If the Court declines to approve this Settlement Agreement or any
material part hereof; or if such approval is materially modified or set aside on
appeal; or if the Court does not enter the final judgment and order; or if the
Court enters the final judgment and order and appellate review is sought and, on
such review, such final judgment and order is not affirmed; then LP and the
Plaintiffs shall each, in their respective sole discretion, have the option to
rescind this Settlement Agreement in its entirety, and any and all amounts then
constituting the Settlement Fund (including all interest earned thereon) shall
be returned forthwith to LP, less only such disbursements properly made in
accordance with this Agreement.  A modification or reversal on appeal of any
amount of Class Counsel’s fees and expenses awarded by the Court from the
Settlement Amount or any plan of allocation of the Settlement Fund shall not be
deemed a modification of all or a part of the terms of this Agreement or such
final judgment.

 

58.           LP and Plaintiffs expressly reserve all of their respective rights
to the extent that the Settlement Agreement does not become effective or if the
Agreement is rescinded or terminated pursuant to Paragraph 57 of this Settlement
Agreement.

 

H.                                    Taxes

 

59.           Class Counsel shall be solely responsible for directing the Claims
Administrator to file all informational and other tax returns necessary to
report any taxable and/or net taxable

 

15

--------------------------------------------------------------------------------


 

income earned by the Escrow Account or LP Opt Out Settlement Account.  Further,
Class Counsel shall be solely responsible for directing the Escrow Agent to make
any tax payments, including interest and penalties due, on income earned by the
Escrow Account or LP Opt Out Settlement Account.  Class Counsel shall be
entitled to direct the Escrow Agent to pay customary and reasonable Tax
Expenses, including professional fees and expenses incurred in connection with
carrying out their responsibilities as set forth in this Paragraph, from the
Escrow Account or LP Opt Out Settlement Account, as applicable, by notifying the
Escrow Agent in writing.  LP shall have no responsibility to make any tax
filings on behalf of the Escrow Account or LP Opt Out Settlement Account, and
shall have no responsibility to pay Taxes on any income earned by the Escrow
Account or LP Opt Out Settlement Account, or to pay any Taxes with respect
thereto unless the settlement is not consummated and the Settlement Amount is
returned to LP.  Other than as specifically set forth herein, LP shall have no
responsibility for the payment of Taxes or Tax Expenses and Class Counsel shall
hold LP harmless with respect to any taxes arising in connection with the Escrow
Account or LP Opt Out Settlement Account.

 

60.           For the purpose of § 468B of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder, the “Administrator” of the
Escrow Account and LP Opt Out Settlement Account shall be the Claims
Administrator, who shall timely and properly file or cause to be filed on a
timely basis, all tax returns necessary or advisable with respect to the Escrow
Account and LP Opt Out Settlement Account (including without limitation all
income tax returns, all informational returns, and all returns described in
Treas. Reg. § 1.468B-2(1)).

 

61.           The parties to this Settlement Agreement and their counsel shall
treat, and shall cause the Claims Administrator to treat, the Escrow Account and
LP Opt Out Settlement Account

 

16

--------------------------------------------------------------------------------


 

as being at all times a “qualified settlement fund” within the meaning of Treas.
Reg. § 1.468B-1.  The parties, their counsel, the Claims Administrator, and the
Escrow Agent agree that they will not ask the Court to take any action
inconsistent with the treatment of the Escrow Account or LP Opt Out Settlement
Account in such manner.  In addition, the Claims Administrator and, as required,
the parties shall timely make such elections as necessary or advisable to carry
out the provisions of this Paragraph, including the “relation-back election” (as
defined in Treas. Reg. § 1.468B-1(j)) back to the earliest permitted date.  Such
elections shall be made in compliance with the procedures and requirements
contained in such regulations.  It shall be the responsibility of the Claims
Administrator timely and properly to prepare and deliver the necessary
documentation for signature by all necessary parties and thereafter to cause the
appropriate filing to occur.  All provisions of this Settlement Agreement shall
be interpreted in a manner that is consistent with the Escrow Account and LP Opt
Out Settlement Account being a “qualified settlement fund” within the meaning of
Treas. Reg. § 1.468B-1.

 

I.                                         Set off Against Other Judgments

 

62.           Class Members recognize that by entering into this settlement with
LP, they have obtained full satisfaction, inter alia, of any and all claims
based on purchases of OSB from LP during the Class Period.  Accordingly,
Class Members agree that should they obtain a judgment for joint or joint and
several liability against Georgia-Pacific LLC f/k/a Georgia-Pacific Corporation,
Grant Forest Products, Inc., Grant Forest Products Sales, Inc., Norbord Inc.,
Weyerhaeuser Company, Potlatch Corporation, Tolko Industries, Ltd., and/or
Ainsworth Lumber Co. Ltd., their current and former direct or indirect
subsidiaries and divisions or a successor or assign of any of the Defendants
named above, Class Members shall exclude prior to trebling, from the amount
collectable from such final judgment, and shall not collect on such final

 

17

--------------------------------------------------------------------------------


 

judgment, an amount equal to LP’s sales to the Class Members during the
Class Period or any part thereof.

 

63.           To be clear, Class Counsel, Plaintiffs, Class Members and
Releasors expressly agree that they will not, under any circumstances, include
in any damages claim sales of OSB made by LP to any Class Member during the
Class Period, nor will they seek to execute a judgment against Georgia-Pacific
LLC f/k/a Georgia-Pacific Corporation, Grant Forest Products, Inc., Grant Forest
Products Sales, Inc., Norbord Inc., Weyerhaeuser Company, Potlatch Corporation,
Tolko Industries, Ltd., and/or Ainsworth Lumber Co. Ltd., their current and
former direct or indirect subsidiaries and divisions or a successor or assign of
any of the Defendants named above, in which damages are based in whole or part
on sales of OSB made by LP to any Class Member during the Class Period.

 

J.                                      Miscellaneous

 

64.           For the purpose of construing or interpreting this Settlement
Agreement, and with the exception of Paragraphs 62 and 63, Plaintiffs and LP
agree that it is to be deemed to have been drafted equally by all parties hereto
and shall not be construed strictly for or against any party.  Plaintiffs and LP
agree that Paragraphs 62 and 63 will be deemed to have been drafted by LP for
purposes of construing or interpreting this Settlement Agreement.

 

65.           Plaintiffs waive California Civil Code Section 1542 and similar
provisions in other states.  Plaintiffs certify that they are aware of and have
read and reviewed the following provisions of California Civil Code,
Section 1542 (“Section 1542”):  “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  The provisions of the release set forth above
shall apply according to their terms, regardless of provisions of Section 1542
or any equivalent, similar, or comparable present or

 

18

--------------------------------------------------------------------------------


 

future law or principle of law of any jurisdiction.  Plaintiffs hereby expressly
waive and relinquish any and all rights and benefits existing under
(i) Section 1542 or any equivalent, similar or comparable present or future law
or principle of law of any jurisdiction and (ii) any law or principle of law of
any jurisdiction that would limit or restrict the effect or scope of the
provisions of the release set forth above.

 

66.           Class Counsel agree that, following execution of this Settlement
Agreement, it will make commercially reasonable efforts to assist LP in
gathering materials required to be sent to appropriate Federal and State
officials pursuant to the Class Action Fairness Action of 2005, 28 U.S.C. §
1715, including directing the Claims Administrator to provide a reasonable
estimate of the number of class members residing in each State.

 

67.           This Settlement Agreement, including all Exhibits attached hereto
and the Confidential Letter Agreements dated July [    ], 2008 between
Class Counsel and counsel for LP, shall constitute the entire agreement between
Plaintiffs and LP pertaining to the settlement of the Action against LP and
supersedes any and all prior and contemporaneous undertakings of Plaintiffs and
LP in connection therewith.

 

68.           All terms of the Settlement Agreement are contractual and not mere
recitals.  This Settlement Agreement shall be binding upon, and inure to the
benefit of, the successors and assigns of Releasors and Releasees.  Without
limiting the generality of the foregoing:  (a) each and every covenant and
agreement made herein by Plaintiffs shall be binding upon all Class Members and
Releasors, and (b) each and every covenant and agreement made herein by LP shall
be binding upon all Releasees.

 

19

--------------------------------------------------------------------------------


 

69.           Nothing expressed or implied in this Settlement Agreement is
intended to or shall be construed to confer upon or give any person or entity
other than Plaintiffs, Class Members, LP, Releasors, and Releasees any right or
remedy under or by reason of this Settlement Agreement.

 

70.           This Settlement Agreement may be modified or amended only by a
writing jointly executed by Class Counsel and counsel for LP, subject (if after
preliminary or final approval by any court) to approval by the Court. 
Amendments and modifications may be made without notice to the Class unless
notice is required by law or by the Court.

 

71.           All terms of this Settlement Agreement shall be governed by and
interpreted according to the substantive laws of New York without regard to its
choice of law or conflict of law principles.

 

72.           This Settlement Agreement may be executed in counterparts by
Plaintiffs and LP, and a facsimile or .pdf signature shall be deemed an original
signature for purposes of executing this Settlement Agreement.

 

73.           Each of the undersigned represents that he or she is fully
authorized to enter into the terms and conditions of, and to execute, this
Settlement Agreement, subject to Court approval; and the undersigned
Class Counsel represent that they are authorized to execute this Settlement
Agreement on behalf of Plaintiffs and the Class.  Each of the undersigned shall
use their best efforts to effectuate this Settlement Agreement regardless of the
jurisdiction in which the Action proceeds.

 

74.           Where this Settlement Agreement requires any party to provide
notice or any other communication or document to any other party, such notice,
communication, or document shall be provided by letter sent by certified mail,
Express Mail, Federal Express, or UPS to the address(es) reflected on the
signature pages.

 

20

--------------------------------------------------------------------------------


 

Dated: July 10, 2008

By:

 

 

 

Eugene A. Spector

 

 

Jeffrey L. Kodroff

 

 

Jeffrey J. Corrigan

 

 

Jay S. Cohen

 

 

Jonathan M. Jagher

 

 

SPECTOR, ROSEMAN & KODROFF, P.C.

 

 

1818 Market Street, Suite 2500

 

 

Philadelphia, PA 19103

 

 

Tel: (215) 496-0300

 

 

Fax: (215) 496-6611

 

 

 

 

 

Counsel for Direct Purchaser Plaintiffs and Class Counsel

 

 

 

 

 

 

 

By:

 

 

 

Michael D. Hausfeld

 

 

William P. Butterfield

 

 

Patrick A. Tillou

 

 

George F. Farah

 

 

COHEN, MILSTEIN, HAUSFELD & TOLL, P.L.L.C.

 

 

1100 New York Avenue. N.W.

 

 

West Tower, Suite 500

 

 

Washington, DC 20005-4699

 

 

Tel: (202) 408-4600

 

 

Fax: (202) 408-4699

 

 

 

 

 

Counsel for Direct Purchaser Plaintiffs and Class Counsel

 

 

 

 

 

 

 

 

By:

 

 

 

Michael P. Kenny

 

 

ALSTON & BIRD LLP

 

 

One Atlantic Center

 

 

1201 West Peachtree Street

 

 

Atlanta, GA 30309-3424

 

 

Phone: 404-881-7834

 

 

Fax: 404-253-8352

 

 

 

 

 

 

 

 

Counsel for Louisiana-Pacific Corporation

 

21

--------------------------------------------------------------------------------